             Case 2:19-cv-00633-CW Document 27 Filed 03/04/20 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH

  TATUYOU, LLC,
                                                                SCHEDULING ORDER
              Plaintiff,

  vs.
                                                                 Case No. 2:19-cv-633
  SANIDERM MEDICAL, LLC,
                                                                Judge Clark Waddoups
              Defendant.

       Pursuant to Fed. R. Civ. P. 16(b), the court received the Attorney Planning Meeting
Report filed by counsel. The following matters are scheduled. The times and deadlines set forth
herein may not be modified without the approval of the court and on a showing of good cause
pursuant to Fed. R. Civ. P. 6.

                       **ALL TIMES 12:00 AM UNLESS INDICATED**

 1.          PRELIMINARY MATTERS                                                        DATE

             Nature of claims and any affirmative defenses:                       Design Patent
                                                                                  Infringement;
                                                                                  invalidity

        a.   Date the Rule 26(f)(1) conference was held?                          3/2/2020

             Have the parties submitted the Attorney Planning                     3/3/2020
        b.
             Meeting Report?

        c.   Deadline for 26(a)(1) initial disclosures?                           2/21/2020

 2.          DISCOVERY LIMITATIONS                                                    NUMBER

        a.   Maximum number of depositions by Plaintiff(s):                       7

        b.   Maximum number of depositions by Defendant(s):                       7

        c.   Maximum number of hours for each deposition                          7
             (unless extended by agreement of parties):

        d.   Maximum interrogatories by any party to any party:                   25
              Case 2:19-cv-00633-CW Document 27 Filed 03/04/20 Page 2 of 3



         e.   Maximum requests for admissions by any party to                        50 non-
              any party:                                                             authentication

                                                                                     Unlimited
                                                                                     authentication

         f.   Maximum requests for production by any party to any                    50
              party:

         g.   The parties shall handle a claim of privilege or protection as trial preparation
              material asserted after production as follows: Include provisions of agreement to
              obtain the benefit of Fed. R. Evid. 502(d).

         h.   Last day to serve written discovery:                                   8/10/2020

         i.   Close of fact discovery:                                               9/24/2020

    3.        AMENDMENT OF PLEADINGS/ADDING PARTIES 1                                     DATE

         a.   Last day to file Motion to Amend Pleadings:                            6/19/2020

         b.   Last day to file Motion to Add Parties:                                6/19/2020

    4.        RULE 26(a)(2) EXPERT DISCLOSURES &                                          DATE
              REPORTS

         Disclosures (subject and identity of experts)

         a.   Party(ies) bearing burden of proof:                                    10/26/2020

         b.   Counter disclosures:                                                   12/1/2020

         Reports

         a.   Party(ies) bearing burden of proof:                                    10/26/2020

         b.   Counter reports:                                                       12/1/2020

    5.        OTHER DEADLINES                                                             DATE

         a.   Last day for expert discovery:                                         1/5/2021

         b.   Deadline for filing dispositive or potentially dispositive             2/2/2021
              motions:




1
    Counsel must still comply with the requirements of Fed. R. Civ. P. 15(a).
                                                     2
          Case 2:19-cv-00633-CW Document 27 Filed 03/04/20 Page 3 of 3



     c.   Deadline for filing partial or complete motions to                       2/2/2021
          exclude expert testimony:

     d.   If the parties do not file dispositive or potentially dispositive        3/4/2021
          motions, a Status Conference will be held for purposes of setting a      at 3:00 p.m.
          trial date on:


6.        SETTLEMENT/ALTERNATIVE DISPUTE RESOLUTION                                   DATE

     a.   Likely to request referral to a magistrate judge for           No
          settlement conference:

     b.   Likely to request referral to court-annexed arbitration:       No

     c.   Likely to request referral to court-annexed mediation:         No

     d.   Evaluate case for settlement/ADR on:                                     11/2/2020

     e.   Settlement probability:                                                  Fair



7.        TRIAL AND PREPARATION FOR TRIAL

          The court will set a time for trial after the conclusion of dispositive motions,
          or if no dispositive motions are filed, at the Status Conference set in paragraph
          5.d. above. If the schedule set forth herein is not extended, the parties can
          generally expect that trial will be set sometime during the 3rd quarter of 2021.

8.        OTHER MATTERS

          Parties should fully brief all Motions in Limine well in advance of the pretrial
          conference.



      Entered this 3rd day of March, 2020.



                                             BY THE COURT:



                                             _________________________________________
                                             Clark Waddoups
                                             District Court Judge

                                                3
